

116 HR 6069 IH: American Job Centers Family Accessibility Act of 2020
U.S. House of Representatives
2020-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6069IN THE HOUSE OF REPRESENTATIVESMarch 3, 2020Mr. Pappas (for himself, Ms. Kuster of New Hampshire, Mr. Gallego, Ms. Norton, Mr. Morelle, Mr. Lynch, Mr. Kind, Mr. Blumenauer, Mr. Smith of Washington, Ms. Brownley of California, Mr. Richmond, Mr. Trone, and Mr. Thompson of California) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo establish a competitive program to make grants to States to provide child care to individuals receiving services at American Job Centers.1.Short titleThis Act may be cited as the American Job Centers Family Accessibility Act of 2020. 2.Establishment(a)In generalNot later than 6 months after the date of the enactment of this Act, the Secretary shall establish a competitive program (hereinafter referred to as the program) to make grants to States with an established one-stop delivery system under subsection (a) of section 121 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3151) to provide access to childcare for individuals that receive services from such one-stop delivery systems.(b)Selection(1)Number of granteesThe Secretary shall award grants under the program to not fewer than 6 States.(2)Workforce area specification(A)In generalThe Secretary shall require each applicant State to specify a workforce area in the State in which the applicant intends to implement the project funded by the grant under this section.(B)Rural workforce areasAn applicant State with multiple local workforce boards shall designate a rural workforce area as the project site. (3)ApplicationThe Secretary shall require applicant States to submit an application containing—(A)a description of—(i)the project, including how the State intends to carry out the project and use funds granted under this section;(ii)the designated workforce area described in subsection (b);(iii)a plan for third-party evaluation of the project; and(iv)the cost estimate of the project; and(B)a letter from each workforce board with jurisdiction in the designated workforce area described in subsection (b) certifying that such board acknowledges that such board will receive funds to implement the described project.(4)PriorityIn awarding grants under this section, the Secretary shall give priority to States that—(A)have more rural areas; and(B)provide access to childcare for individuals that receive services from such one-stop delivery systems.(5)Geographic diversityIn carrying out the program, the Secretary shall, select not more than one State from each of the six Regions of the Employment and Training Administration (ETA) of DOL.(c)Use of fundsThe Secretary shall include as a condition of receipt of the grant a requirement that the State shall—(1)reserve not fewer than 5 percent of funds received under the grant to fund a third-party evaluation; and (2)all other grant funds awarded to the State under the program shall be used to provide access to child care for individuals using the service of such a one-stop delivery system.(d)Report(1)Grantee reportsThe Secretary shall include as a condition of receipt of the grant a requirement that the State shall submit annual reports containing—(A)information on how the grant funds have been used to achieve the purpose of this Act;(B)with respect to each grant, a description of progress made toward achievement of the goals described in the application of such grantee; and(C)a description of metrics relevant to the project, including—(i)number of unique residents who utilized child care services funded under this section in a given time period; and(ii)number of children served using funds under this section in a given time period.(2)Congressional reportNot later than 5 years after the date on which the first grant is awarded under this Act, the Secretary shall submit to Congress an evaluation of all grants issued under this Act, including—(A)the goals of each grantee;(B)challenges and outcomes associated with each grant; and(C)recommendations with respect to future programs to achieve the purpose of this Act.(e)State definedIn this Act, the term State means any State, the District of Columbia, Puerto Rico, and any territory or possession of the United States.(f)Authorization of appropriationsThere are authorized to be appropriated to carry out this Act $5,000,000 for fiscal year 2020.